 


 HR 3817 ENR: Valle Vidal Protection Act of 2005
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 3817 
 
AN ACT 
To withdraw the Valle Vidal Unit of the Carson National Forest in New Mexico from location, entry, and patent under the mining laws, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Valle Vidal Protection Act of 2005.  
2.Withdrawal of valle vidal unit, carson national forest, new mexico, from mining laws 
(a)WithdrawalSubject to subsection (b), the Valle Vidal Unit of the Carson National Forest in New Mexico, which consists of 101,794 acres and is identified as Management Area 21 in the land and resource management plan for the Carson National Forest, is hereby withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing and geothermal leasing laws and mineral materials laws. 
(b)Treatment of Existing RightsThe withdrawal required by subsection (a) is subject to valid existing rights. If these existing rights are relinquished or otherwise acquired by the United States at any time after the date of the enactment of this Act, the lands that were subject to the rights shall be immediately withdrawn as provided in subsection (a). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
